EXHIBIT 10.1

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the

FINANCIAL INSTITUTIONS, INC.

2009 MANAGEMENT STOCK INCENTIVE PLAN

Name of Participant:       

Date of Grant:       

Number of Shares:       

Value of each Share on Date of Grant: $       

This RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as of        20      ,
is made between Financial Institutions, Inc. (the “Company”) and the above-named
individual (the “Participant”) to record the granting of Restricted Stock on
       (the “Date of Grant”) to the Participant pursuant to the Financial
Institutions, Inc. 2009 Management Stock Incentive Plan (the “Plan”) by the
Company’s Compensation Committee (the “Committee”) pursuant to Section 2 of the
Plan. This award is being made solely for services the Participant performed in
2009.

This Agreement is intended to satisfy the requirements for long term restricted
stock grants under the Department of Treasury’s interim final regulations
governing executive compensation for recipients of financial assistance under
the Troubled Asset Relief Program, 31 CFR part 30, and related guidance (the
“TARP Rules”), whose requirements are hereby incorporated by reference. This
Agreement shall be interpreted and construed in accordance with that intent.

The Committee and the Participant hereby agree as follows:

1. Grant of Shares. The Committee hereby grants to the Participant, as of the
Date of Grant, subject to and in accordance with the terms and conditions of the
Plan and this Agreement,      shares of the Company’s Common Stock, par value
$.01 per share (the “Common Stock”). The grant of shares of Common Stock to the
Participant, evidenced by this Agreement, is an award of Restricted Stock (as
defined in the Plan) and such shares of Restricted Stock are referred to herein
as the “Shares.”

2. Vesting of Shares. Ownership of the Shares shall vest pursuant to the
following vesting schedule, provided that the Participant provides substantial
services and remains in continuous employment with the Company (or an affiliated
entity that is treated along with the Company as a TARP Recipient (within the
meaning of the TARP Rules)) until the date the Shares vest:

          Anniversary of Date of Grant   Shares Vested
Second Anniversary of Date of Grant
    100 %

Notwithstanding the foregoing vesting schedule, if prior to the second year
anniversary of the Date of Grant there is a Change in Control (as such term is
defined in the Plan) that also constitutes a change in control event (as defined
in 26 CFR 1.409A–3(i)(5)(i)) or the Participant’s employment with the Company
(or an affiliated entity that is treated along with the Company as a TARP
Recipient (within the meaning of the TARP Rules)) terminates because of death or
disability all Shares not yet vested shall become immediately vested.

3. Forfeiture. Shares that do not become vested in accordance with the vesting
criteria set forth in Section 2 shall be forfeited to the Company.

4. TARP Transferability Restrictions. Vested Shares awarded under this Agreement
shall not become transferable (as defined in 26 CFR 1.83–3(d)), at any time
earlier than permitted under the following schedule (except as necessary to
reflect a merger or acquisition of the TARP Recipient (within the meaning of the
TARP Rules)):



  (a)   25% of the Shares granted at the time of repayment of 25% of the
aggregate financial assistance received.



  (b)   An additional 25% of the Shares granted (for an aggregate total of 50%
of the Shares) at the time of repayment of 50% of the aggregate financial
assistance received.



  (c)   An additional 25% of the Shares granted (for an aggregate total of 75%
of the Shares granted) at the time of repayment of 75% of the aggregate
financial assistance received.



  (d)   The remainder of the Shares granted at the time of repayment of 100% of
the aggregate financial assistance received.

Notwithstanding the foregoing, in the case of Restricted Stock for which the
Participant does not make an election under section 83(b) of the Internal
Revenue Code (26 U.S.C. 83(b)), at any time beginning with the date upon which
the Restricted Stock becomes substantially vested (as defined in 26 CFR
1.83–3(b)) and ending on December 31 of the calendar year including that date, a
portion of the Restricted Stock may be made transferable as may reasonably be
required to pay the Federal, State, local, or foreign taxes that are anticipated
to apply to the income recognized due to this vesting, and the amounts made
transferable for this purpose shall not count toward the percentages in the
schedule above.

5. Legend. Each share certificate representing the Shares shall bear a legend
indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.

6. Withholding Taxes. If the Participant is an employee of the Company or any of
its Subsidiaries, the Participant shall remit to the Company in cash the amount
needed to satisfy any federal, state or local withholding taxes that may arise
or be applicable as the result of the award or vesting of the Shares. The
Participant may, with the Committee’s consent, elect to satisfy, totally or in
part, such Participant’s obligations pursuant to this section by electing to
have Shares withheld, or to deliver previously owned Shares that have been held
for at least six (6) months, provided that the election is made in writing on or
prior to the vesting of shares pursuant to Section 2 hereof.

7. General Restrictions on Issuance of Stock Certificates. The Company shall not
be required to deliver any certificate representing the Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any law or
rules of the Securities and Exchange Commission or any other governmental
authority having jurisdiction under the Plan or over the Company, the
Participant, or the Shares or any interests granted thereunder.

8. Rights as Shareholder. Except for the transfer and other restrictions set
forth elsewhere in this Agreement and in the Plan, the Participant, as record
holder of the Shares, shall possess all the rights of a holder of the Company’s
Common Stock (including voting rights); provided, however, that the Participant
shall not have the right to receive any dividends on unvested Shares; and
provided further, however, that prior to becoming vested and transferable the
certificates representing such Shares shall be held by the Company for the
benefit of the Participant. As the Shares become vested and transferable,
certificates representing such Shares shall be released to the Participant. As
noted above, the Participant shall not receive any dividends on unvested Shares,
and such dividends shall be permanently forfeited.

9. Transferability — Restricted Share Certificates. The Shares may not be sold,
transferred, pledged, assigned, encumbered, or otherwise alienated or
hypothecated until they become fully vested and transferable in accordance with
Sections 2 and 4 of this Agreement and then only to the extent permitted under
this Agreement and the Plan and by applicable securities laws. Prior to full
vesting and transferability, all rights with respect to the Shares granted to a
Participant under the Plan shall be available, during such Participant’s
lifetime, only to such Participant.

10. Stock Power. Concurrently with the execution of this Agreement, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to the Shares. Such stock power shall be in the form attached hereto as
Exhibit A. The stock power with respect to any certificate representing Shares
that do not vest shall be completed in the name of the Company by an officer of
the Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.

11. Section 83(b) Election. The Participant may elect, within 30 days of the
Date of Grant pursuant to Section 83(b) of the Internal Revenue Code, to include
in his or her gross income the fair market value of the Shares covered by this
Agreement in the taxable year of grant. The election must be made by filing the
appropriate notice with the Internal Revenue Service within 30 days of the Date
of Grant. If the Participant makes this election, the Participant shall promptly
notify the Company by submitting to the Committee a copy of the election notice
filed with the Internal Revenue Service.

12. Adjustment of Shares. As provided by the Plan, in the event of any change in
the Common Stock of the Company by reason of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, combination,
or exchange of Shares, or of any similar change affecting the Common Stock, the
Shares shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.

13. No Employment Rights. Neither the Plan nor this award shall confer upon the
Participant any right with respect to continuance of employment by the Company
or any affiliate nor shall they interfere in any way with the right of the
Company or any affiliate to terminate the Participant’s employment at any time,
with or without cause.

14. Coordination with Plan. The Employee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all of the terms and provisions thereof
including any that may conflict with those contained in this Agreement.
Capitalized terms used in this Agreement shall have the meaning given to such
terms under the Plan.

15. Notices. All notices to the Company shall be in writing and sent to the
Company’s Corporate Secretary at the Company’s offices. Notices to the Employee
shall be addressed to the Employee at the Employee’s address as it appears on
the Company’s records.

IN WITNESS WHEREOF, the Committee and the Participant have caused this
Restricted Stock Agreement to be executed on the date set forth opposite their
respective signatures, it being further understood that the Date of Grant may
differ from the date of signature.

          Dated:          
FOR THE COMMITTEE:
       
By:
       
 
       
Name:     
Title:      
Dated:          
PARTICIPANT

1

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and

transfer to Financial Institutions, Inc. (the “Company”),        shares of the
Company’s
common stock represented by Certificate No.   . The undersigned authorizes the
Secretary of the Company to transfer the stock on the books of the Company in
the event of the forfeiture of any shares issued under the Restricted Stock
Agreement dated as of        20       between the Company and the undersigned.

Dated:       

     
[Participant’s Name]

2